 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TOM M FRANKS,                                         Case No. 1:20-cv-00136-EPG-HC

12                   Petitioner,                           FINDINGS AND RECOMMENDATION TO
                                                           GRANT PETITIONER LEAVE TO
13           v.                                            CONVERT PETITION TO CIVIL RIGHTS
                                                           ACTION UNDER 42 U.S.C. § 1983
14   SUPERIOR COURT OF STANISLAUS
     COUNTY,                                               ORDER DIRECTING CLERK OF COURT
15                                                         TO ASSIGN DISTRICT JUDGE
                     Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. Given that success on Petitioner’s claims would not necessarily

19 lead to his immediate or earlier release from confinement, the undersigned recommends that
20 Petitioner be granted leave to convert his petition for writ of habeas corpus to a civil rights action

21 under 42 U.S.C. § 1983.

22                                                    I.

23                                             DISCUSSION

24           Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

25 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

26 to file a response, if it “plainly appears from the petition and any attached exhibits that the
27 petitioner is not entitled to relief in the district court.” See McFarland v. Scott, 512 U.S. 849, 856

28 (1994).


                                                       1
 1              A. Federal Habeas Corpus Jurisdiction

 2              A claim falls within the “core of habeas corpus” when a prisoner challenges “the fact or

 3 duration of his confinement” and “seeks either immediate release from that confinement or the

 4 shortening of its duration.” Preiser v. Rodriguez, 411 U.S. 475, 489 (1973). The Ninth Circuit

 5 has held that a “state prisoner’s claim [that] does not lie at ‘the core of habeas corpus’ . . . must

 6 be brought, ‘if at all,’ under § 1983.” Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en

 7 banc) (quoting Preiser, 411 U.S. at 487; Skinner v. Switzer, 562 U.S. 521, 535 n.13 (2011)).

 8 Therefore, if “success on [Petitioner]’s claims would not necessarily lead to his immediate or

 9 earlier release from confinement, [Petitioner]’s claim does not fall within ‘the core of habeas

10 corpus,’ and he must instead bring his claim under § 1983.” Nettles, 830 F.3d at 935 (quoting

11 Skinner, 562 U.S. at 535 n.13).

12              In the instant petition, Petitioner challenges the state court’s denial of his motion for

13 DNA testing on the grounds that the state court conducted the hearing on the motion without

14 Petitioner present and that Petitioner was represented by an attorney who had a conflict of

15 interest. (ECF No. 1 at 5, 7, 26–27).1 Success on Petitioner’s claims would not necessarily lead

16 to his immediate or earlier release from confinement. See Skinner, 562 U.S. at 534 (“Success in

17 his suit for DNA testing would not ‘necessarily imply’ the invalidity of his conviction. While test

18 results might prove exculpatory, that outcome is hardly inevitable[.]”). As Petitioner’s claims do

19 not fall within “the core of habeas corpus,” Preiser, 411 U.S. at 487, they must be brought under
20 42 U.S.C. § 1983, Nettles, 830 F.3d at 931. Accordingly, Petitioner has failed to state a

21 cognizable claim for federal habeas corpus relief.

22              B. Conversion to § 1983 Civil Rights Action

23              “If the complaint is amenable to conversion on its face, meaning that it names the correct

24 defendants and seeks the correct relief, the court may recharacterize the petition so long as it

25 warns the pro se litigant of the consequences of the conversion and provides an opportunity for

26 the litigant to withdraw or amend his or her complaint.” Nettles, 830 F.3d at 936 (quoting Glaus
27 v. Anderson, 408 F.3d 382, 388 (7th Cir. 2005)). The Court notes that habeas corpus and

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
 1 prisoner civil rights actions differ in a variety of respects, such as the proper defendants, filing

 2 fees, exhaustion requirements, and restrictions on future filings (e.g., the Prison Litigation

 3 Reform Act’s three-strikes rule). Nettles, 830 F.3d at 936 (citing Robinson v. Sherrod, 631 F.3d

 4 839, 841 (7th Cir. 2011); Glaus, 408 F.3d at 388).

 5              If Petitioner chooses to convert the instant matter to a civil rights action, Petitioner will

 6 be required to submit a civil rights complaint form that names the proper defendants, seeks

 7 appropriate relief, and is signed under penalty of perjury.2 The filing fee for § 1983 civil rights

 8 cases is $350, and Petitioner is required to pay the full amount by way of deductions from

 9 income to Petitioner’s trust account, even if granted in forma pauperis status. See 28 U.S.C.

10 § 1915(b)(1). Petitioner also may, at his option, voluntarily dismiss his habeas petition without

11 prejudice to refiling his claims as a § 1983 civil rights action. However, Petitioner is forewarned

12 that dismissal and refiling may subject Petitioner to a possible statute of limitations bar as well as

13 other complications as set forth above.

14                                                                II.

15                                          RECOMMENDATION & ORDER

16              Accordingly, the undersigned HEREBY RECOMMENDS that Petitioner be granted

17 leave to convert his petition for writ of habeas corpus to a civil rights action under 42 U.S.C.

18 § 1983.

19              Further, the Clerk of Court is DIRECTED to randomly assign a District Court Judge to

20 the present matter.

21              This Findings and Recommendation is submitted to the assigned United States District

22 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

23 Rules of Practice for the United States District Court, Eastern District of California. Within

24 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

25 written objections with the court and serve a copy on all parties. Such a document should be

26 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned
27 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

28   2
         The Court notes that Petitioner did not sign his petition for writ of habeas corpus.


                                                                   3
 1 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified

 2 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

 3 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:    February 10, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     4
